The election of John Wade, returned a member, (being the second chosen) from Woburn, was controverted by Wyman Richardson, and others, on the ground, that the said town was not entitled, by the number of ratable polls therein, to send two representatives.1
The committee on elections made the following report, in this case, namely ; —
“ The election is controverted on the ground, that the town of Woburn did not contain a sufficient number of ratable polls to entitle it to two representatives. A majority of the assessors of said town have produced a list of the persons they considered to be ratable polls, containing three hundred and ninety-four names. Among these are the names of nineteen persons, all of whom, the committee are unanimously of *153opinion, are not ratable polls, within the meaning of the constitution ; and in addition to said nineteen, there are contained, on said list, the names of three persons, who are town paupers, which the committee unanimously consider not to be ratable polls. If the three town paupers should be considered to be constitutional ratable polls, the town of Woburn, at the time of the aforesaid election, did contain 375 ratable polls, or just sufficient to entitle it to send two representatives. If the three town paupers are rejected, the town contained only three hundred and seventy-two ratable polls, being three short of the number required by the constitution to entitle said town to send two representatives.
On the above facts the committee are unanimously of opinion, and do report, that the supposed election of John Wade, Esq., at said Woburn, on the first Monday in May, now last past, was utterly void, and that he is not entitled to a seat, and that the same be declared vacated.”
This report was recommitted, and on the nineteenth of June, the committee again reported, as follows: —
“ That, upon additional evidence being submitted to them, they are unanimously of opinion, that the names of three ought to be considered added, after the deductions made in the first report, and this without taking into consideration the town paupers; therefore, that the town of Woburn did, at the time of the election of the said John Wade, Esq., contain three hundred and seventy-five ratable polls, and that he is entitled to his seat.”
The report was agreed to.1

 33 J. H. 42.


 33 J. H. 233.